Case 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 1 of 17 Page ID
                                  #:4750




         EXHIBIT 2
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 2 of 17 Pag
         STATE OF CALIFORNIA
          AUTHENTICATED        #:4751
         ELECTRONIC LEGAL MATERIAL




        State of California

        GOVERNMENT CODE

        Section 65915



        65915. (a) (1) When an applicant seeks a density bonus for a housing development
        within, or for the donation of land for housing within, the jurisdiction of a city, county,
        or city and county, that local government shall comply with this section. A city,
        county, or city and county shall adopt an ordinance that specifies how compliance
        with this section will be implemented. Failure to adopt an ordinance shall not relieve
        a city, county, or city and county from complying with this section.
           (2) A local government shall not condition the submission, review, or approval of
        an application pursuant to this chapter on the preparation of an additional report or
        study that is not otherwise required by state law, including this section. This
        subdivision does not prohibit a local government from requiring an applicant to provide
        reasonable documentation to establish eligibility for a requested density bonus,
        incentives or concessions, as described in subdivision (d), waivers or reductions of
        development standards, as described in subdivision (e), and parking ratios, as described
        in subdivision (p).
           (3) In order to provide for the expeditious processing of a density bonus application,
        the local government shall do all of the following:
           (A) Adopt procedures and timelines for processing a density bonus application.
           (B) Provide a list of all documents and information required to be submitted with
        the density bonus application in order for the density bonus application to be deemed
        complete. This list shall be consistent with this chapter.
           (C) Notify the applicant for a density bonus whether the application is complete
        in a manner consistent with the timelines specified in Section 65943.
           (D) (i) If the local government notifies the applicant that the application is deemed
        complete pursuant to subparagraph (C), provide the applicant with a determination
        as to the following matters:
           (I) The amount of density bonus, calculated pursuant to subdivision (f), for which
        the applicant is eligible.
           (II) If the applicant requests a parking ratio pursuant to subdivision (p), the parking
        ratio for which the applicant is eligible.
           (III) If the applicant requests incentives or concessions pursuant to subdivision (d)
        or waivers or reductions of development standards pursuant to subdivision (e), whether
        the applicant has provided adequate information for the local government to make a
        determination as to those incentives, concessions, or waivers or reductions of
        development standards.
           (ii) Any determination required by this subparagraph shall be based on the
        development project at the time the application is deemed complete. The local
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 3 of 17 Pag
                               #:4752

        government shall adjust the amount of density bonus and parking ratios awarded
        pursuant to this section based on any changes to the project during the course of
        development.
           (b) (1) A city, county, or city and county shall grant one density bonus, the amount
        of which shall be as specified in subdivision (f), and, if requested by the applicant
        and consistent with the applicable requirements of this section, incentives or
        concessions, as described in subdivision (d), waivers or reductions of development
        standards, as described in subdivision (e), and parking ratios, as described in
        subdivision (p), when an applicant for a housing development seeks and agrees to
        construct a housing development, excluding any units permitted by the density bonus
        awarded pursuant to this section, that will contain at least any one of the following:
           (A) Ten percent of the total units of a housing development for lower income
        households, as defined in Section 50079.5 of the Health and Safety Code.
           (B) Five percent of the total units of a housing development for very low income
        households, as defined in Section 50105 of the Health and Safety Code.
           (C) A senior citizen housing development, as defined in Sections 51.3 and 51.12
        of the Civil Code, or a mobilehome park that limits residency based on age
        requirements for housing for older persons pursuant to Section 798.76 or 799.5 of the
        Civil Code.
           (D) Ten percent of the total dwelling units in a common interest development, as
        defined in Section 4100 of the Civil Code, for persons and families of moderate
        income, as defined in Section 50093 of the Health and Safety Code, provided that all
        units in the development are offered to the public for purchase.
           (E) Ten percent of the total units of a housing development for transitional foster
        youth, as defined in Section 66025.9 of the Education Code, disabled veterans, as
        defined in Section 18541, or homeless persons, as defined in the federal
        McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.). The units
        described in this subparagraph shall be subject to a recorded affordability restriction
        of 55 years and shall be provided at the same affordability level as very low income
        units.
           (F) (i) Twenty percent of the total units for lower income students in a student
        housing development that meets the following requirements:
           (I) All units in the student housing development will be used exclusively for
        undergraduate, graduate, or professional students enrolled full time at an institution
        of higher education accredited by the Western Association of Schools and Colleges
        or the Accrediting Commission for Community and Junior Colleges. In order to be
        eligible under this subclause, the developer shall, as a condition of receiving a
        certificate of occupancy, provide evidence to the city, county, or city and county that
        the developer has entered into an operating agreement or master lease with one or
        more institutions of higher education for the institution or institutions to occupy all
        units of the student housing development with students from that institution or
        institutions. An operating agreement or master lease entered into pursuant to this
        subclause is not violated or breached if, in any subsequent year, there are not sufficient
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 4 of 17 Pag
                               #:4753

        students enrolled in an institution of higher education to fill all units in the student
        housing development.
           (II) The applicable 20-percent units will be used for lower income students. For
        purposes of this clause, “lower income students” means students who have a household
        income and asset level that does not exceed the level for Cal Grant A or Cal Grant B
        award recipients as set forth in paragraph (1) of subdivision (k) of Section 69432.7
        of the Education Code. The eligibility of a student under this clause shall be verified
        by an affidavit, award letter, or letter of eligibility provided by the institution of higher
        education that the student is enrolled in, as described in subclause (I), or by the
        California Student Aid Commission that the student receives or is eligible for financial
        aid, including an institutional grant or fee waiver, from the college or university, the
        California Student Aid Commission, or the federal government shall be sufficient to
        satisfy this subclause.
           (III) The rent provided in the applicable units of the development for lower income
        students shall be calculated at 30 percent of 65 percent of the area median income for
        a single-room occupancy unit type.
           (IV) The development will provide priority for the applicable affordable units for
        lower income students experiencing homelessness. A homeless service provider, as
        defined in paragraph (3) of subdivision (d) of Section 103577 of the Health and Safety
        Code, or institution of higher education that has knowledge of a person’s homeless
        status may verify a person’s status as homeless for purposes of this subclause.
           (ii) For purposes of calculating a density bonus granted pursuant to this
        subparagraph, the term “unit” as used in this section means one rental bed and its pro
        rata share of associated common area facilities. The units described in this
        subparagraph shall be subject to a recorded affordability restriction of 55 years.
           (G) One hundred percent of the total units, exclusive of a manager’s unit or units,
        are for lower income households, as defined by Section 50079.5 of the Health and
        Safety Code, except that up to 20 percent of the total units in the development may
        be for moderate-income households, as defined in Section 50053 of the Health and
        Safety Code.
           (2) For purposes of calculating the amount of the density bonus pursuant to
        subdivision (f), an applicant who requests a density bonus pursuant to this subdivision
        shall elect whether the bonus shall be awarded on the basis of subparagraph (A), (B),
        (C), (D), (E), (F), or (G) of paragraph (1).
           (3) For the purposes of this section, “total units,” “total dwelling units,” or “total
        rental beds” does not include units added by a density bonus awarded pursuant to this
        section or any local law granting a greater density bonus.
           (c) (1) (A) An applicant shall agree to, and the city, county, or city and county
        shall ensure, the continued affordability of all very low and low-income rental units
        that qualified the applicant for the award of the density bonus for 55 years or a longer
        period of time if required by the construction or mortgage financing assistance
        program, mortgage insurance program, or rental subsidy program.
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 5 of 17 Pag
                               #:4754

           (B) (i) Except as otherwise provided in clause (ii), rents for the lower income
        density bonus units shall be set at an affordable rent, as defined in Section 50053 of
        the Health and Safety Code.
           (ii) For housing developments meeting the criteria of subparagraph (G) of paragraph
        (1) of subdivision (b), rents for all units in the development, including both base
        density and density bonus units, shall be as follows:
           (I) The rent for at least 20 percent of the units in the development shall be set at
        an affordable rent, as defined in Section 50053 of the Health and Safety Code.
           (II) The rent for the remaining units in the development shall be set at an amount
        consistent with the maximum rent levels for a housing development that receives an
        allocation of state or federal low-income housing tax credits from the California Tax
        Credit Allocation Committee.
           (2) An applicant shall agree to, and the city, county, or city and county shall ensure
        that, the initial occupant of all for-sale units that qualified the applicant for the award
        of the density bonus are persons and families of very low, low, or moderate income,
        as required, and that the units are offered at an affordable housing cost, as that cost
        is defined in Section 50052.5 of the Health and Safety Code. The local government
        shall enforce an equity sharing agreement, unless it is in conflict with the requirements
        of another public funding source or law. The following apply to the equity sharing
        agreement:
           (A) Upon resale, the seller of the unit shall retain the value of any improvements,
        the downpayment, and the seller’s proportionate share of appreciation. The local
        government shall recapture any initial subsidy, as defined in subparagraph (B), and
        its proportionate share of appreciation, as defined in subparagraph (C), which amount
        shall be used within five years for any of the purposes described in subdivision (e)
        of Section 33334.2 of the Health and Safety Code that promote home ownership.
           (B) For purposes of this subdivision, the local government’s initial subsidy shall
        be equal to the fair market value of the home at the time of initial sale minus the initial
        sale price to the moderate-income household, plus the amount of any downpayment
        assistance or mortgage assistance. If upon resale the market value is lower than the
        initial market value, then the value at the time of the resale shall be used as the initial
        market value.
           (C) For purposes of this subdivision, the local government’s proportionate share
        of appreciation shall be equal to the ratio of the local government’s initial subsidy to
        the fair market value of the home at the time of initial sale.
           (3) (A) An applicant shall be ineligible for a density bonus or any other incentives
        or concessions under this section if the housing development is proposed on any
        property that includes a parcel or parcels on which rental dwelling units are or, if the
        dwelling units have been vacated or demolished in the five-year period preceding the
        application, have been subject to a recorded covenant, ordinance, or law that restricts
        rents to levels affordable to persons and families of lower or very low income; subject
        to any other form of rent or price control through a public entity’s valid exercise of
        its police power; or occupied by lower or very low income households, unless the
        proposed housing development replaces those units, and either of the following applies:
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 6 of 17 Pag
                               #:4755

           (i) The proposed housing development, inclusive of the units replaced pursuant to
        this paragraph, contains affordable units at the percentages set forth in subdivision
        (b).
           (ii) Each unit in the development, exclusive of a manager’s unit or units, is
        affordable to, and occupied by, either a lower or very low income household.
           (B) For the purposes of this paragraph, “replace” shall mean either of the following:
           (i) If any dwelling units described in subparagraph (A) are occupied on the date
        of application, the proposed housing development shall provide at least the same
        number of units of equivalent size to be made available at affordable rent or affordable
        housing cost to, and occupied by, persons and families in the same or lower income
        category as those households in occupancy. If the income category of the household
        in occupancy is not known, it shall be rebuttably presumed that lower income renter
        households occupied these units in the same proportion of lower income renter
        households to all renter households within the jurisdiction, as determined by the most
        recently available data from the United States Department of Housing and Urban
        Development’s Comprehensive Housing Affordability Strategy database. For
        unoccupied dwelling units described in subparagraph (A) in a development with
        occupied units, the proposed housing development shall provide units of equivalent
        size to be made available at affordable rent or affordable housing cost to, and occupied
        by, persons and families in the same or lower income category as the last household
        in occupancy. If the income category of the last household in occupancy is not known,
        it shall be rebuttably presumed that lower income renter households occupied these
        units in the same proportion of lower income renter households to all renter households
        within the jurisdiction, as determined by the most recently available data from the
        United States Department of Housing and Urban Development’s Comprehensive
        Housing Affordability Strategy database. All replacement calculations resulting in
        fractional units shall be rounded up to the next whole number. If the replacement
        units will be rental dwelling units, these units shall be subject to a recorded
        affordability restriction for at least 55 years. If the proposed development is for-sale
        units, the units replaced shall be subject to paragraph (2).
           (ii) If all dwelling units described in subparagraph (A) have been vacated or
        demolished within the five-year period preceding the application, the proposed housing
        development shall provide at least the same number of units of equivalent size as
        existed at the highpoint of those units in the five-year period preceding the application
        to be made available at affordable rent or affordable housing cost to, and occupied
        by, persons and families in the same or lower income category as those persons and
        families in occupancy at that time, if known. If the incomes of the persons and families
        in occupancy at the highpoint is not known, it shall be rebuttably presumed that
        low-income and very low income renter households occupied these units in the same
        proportion of low-income and very low income renter households to all renter
        households within the jurisdiction, as determined by the most recently available data
        from the United States Department of Housing and Urban Development’s
        Comprehensive Housing Affordability Strategy database. All replacement calculations
        resulting in fractional units shall be rounded up to the next whole number. If the
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 7 of 17 Pag
                               #:4756

        replacement units will be rental dwelling units, these units shall be subject to a recorded
        affordability restriction for at least 55 years. If the proposed development is for-sale
        units, the units replaced shall be subject to paragraph (2).
           (C) Notwithstanding subparagraph (B), for any dwelling unit described in
        subparagraph (A) that is or was, within the five-year period preceding the application,
        subject to a form of rent or price control through a local government’s valid exercise
        of its police power and that is or was occupied by persons or families above lower
        income, the city, county, or city and county may do either of the following:
           (i) Require that the replacement units be made available at affordable rent or
        affordable housing cost to, and occupied by, low-income persons or families. If the
        replacement units will be rental dwelling units, these units shall be subject to a recorded
        affordability restriction for at least 55 years. If the proposed development is for-sale
        units, the units replaced shall be subject to paragraph (2).
           (ii) Require that the units be replaced in compliance with the jurisdiction’s rent or
        price control ordinance, provided that each unit described in subparagraph (A) is
        replaced. Unless otherwise required by the jurisdiction’s rent or price control ordinance,
        these units shall not be subject to a recorded affordability restriction.
           (D) For purposes of this paragraph, “equivalent size” means that the replacement
        units contain at least the same total number of bedrooms as the units being replaced.
           (E) Subparagraph (A) does not apply to an applicant seeking a density bonus for
        a proposed housing development if the applicant’s application was submitted to, or
        processed by, a city, county, or city and county before January 1, 2015.
           (d) (1) An applicant for a density bonus pursuant to subdivision (b) may submit
        to a city, county, or city and county a proposal for the specific incentives or concessions
        that the applicant requests pursuant to this section, and may request a meeting with
        the city, county, or city and county. The city, county, or city and county shall grant
        the concession or incentive requested by the applicant unless the city, county, or city
        and county makes a written finding, based upon substantial evidence, of any of the
        following:
           (A) The concession or incentive does not result in identifiable and actual cost
        reductions, consistent with subdivision (k), to provide for affordable housing costs,
        as defined in Section 50052.5 of the Health and Safety Code, or for rents for the
        targeted units to be set as specified in subdivision (c).
           (B) The concession or incentive would have a specific, adverse impact, as defined
        in paragraph (2) of subdivision (d) of Section 65589.5, upon public health and safety
        or the physical environment or on any real property that is listed in the California
        Register of Historical Resources and for which there is no feasible method to
        satisfactorily mitigate or avoid the specific, adverse impact without rendering the
        development unaffordable to low-income and moderate-income households.
           (C) The concession or incentive would be contrary to state or federal law.
           (2) The applicant shall receive the following number of incentives or concessions:
           (A) One incentive or concession for projects that include at least 10 percent of the
        total units for lower income households, at least 5 percent for very low income
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 8 of 17 Pag
                               #:4757

        households, or at least 10 percent for persons and families of moderate income in a
        common interest development.
           (B) Two incentives or concessions for projects that include at least 20 percent of
        the total units for lower income households, at least 10 percent for very low income
        households, or at least 20 percent for persons and families of moderate income in a
        common interest development.
           (C) Three incentives or concessions for projects that include at least 30 percent of
        the total units for lower income households, at least 15 percent for very low income
        households, or at least 30 percent for persons and families of moderate income in a
        common interest development.
           (D) Four incentives or concessions for projects meeting the criteria of subparagraph
        (G) of paragraph (1) of subdivision (b). If the project is located within one-half mile
        of a major transit stop, as defined in subdivision (b) of Section 21155 of the Public
        Resources Code, the applicant shall also receive a height increase of up to three
        additional stories, or 33 feet.
           (3) The applicant may initiate judicial proceedings if the city, county, or city and
        county refuses to grant a requested density bonus, incentive, or concession. If a court
        finds that the refusal to grant a requested density bonus, incentive, or concession is
        in violation of this section, the court shall award the plaintiff reasonable attorney’s
        fees and costs of suit. Nothing in this subdivision shall be interpreted to require a
        local government to grant an incentive or concession that has a specific, adverse
        impact, as defined in paragraph (2) of subdivision (d) of Section 65589.5, upon health,
        safety, or the physical environment, and for which there is no feasible method to
        satisfactorily mitigate or avoid the specific adverse impact. Nothing in this subdivision
        shall be interpreted to require a local government to grant an incentive or concession
        that would have an adverse impact on any real property that is listed in the California
        Register of Historical Resources. The city, county, or city and county shall establish
        procedures for carrying out this section that shall include legislative body approval
        of the means of compliance with this section.
           (4) The city, county, or city and county shall bear the burden of proof for the denial
        of a requested concession or incentive.
           (e) (1) In no case may a city, county, or city and county apply any development
        standard that will have the effect of physically precluding the construction of a
        development meeting the criteria of subdivision (b) at the densities or with the
        concessions or incentives permitted by this section. Subject to paragraph (3), an
        applicant may submit to a city, county, or city and county a proposal for the waiver
        or reduction of development standards that will have the effect of physically precluding
        the construction of a development meeting the criteria of subdivision (b) at the densities
        or with the concessions or incentives permitted under this section, and may request
        a meeting with the city, county, or city and county. If a court finds that the refusal to
        grant a waiver or reduction of development standards is in violation of this section,
        the court shall award the plaintiff reasonable attorney’s fees and costs of suit. Nothing
        in this subdivision shall be interpreted to require a local government to waive or
        reduce development standards if the waiver or reduction would have a specific, adverse
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 9 of 17 Pag
                               #:4758

        impact, as defined in paragraph (2) of subdivision (d) of Section 65589.5, upon health,
        safety, or the physical environment, and for which there is no feasible method to
        satisfactorily mitigate or avoid the specific adverse impact. Nothing in this subdivision
        shall be interpreted to require a local government to waive or reduce development
        standards that would have an adverse impact on any real property that is listed in the
        California Register of Historical Resources, or to grant any waiver or reduction that
        would be contrary to state or federal law.
           (2) A proposal for the waiver or reduction of development standards pursuant to
        this subdivision shall neither reduce nor increase the number of incentives or
        concessions to which the applicant is entitled pursuant to subdivision (d).
           (3) A housing development that receives a waiver from any maximum controls on
        density pursuant to clause (ii) of subparagraph (D) of paragraph (3) of subdivision
        (f) shall not be eligible for, and shall not receive, a waiver or reduction of development
        standards pursuant to this subdivision, other than as expressly provided in subparagraph
        (D) of paragraph (2) of subdivision (d) and clause (ii) of subparagraph (D) of paragraph
        (3) of subdivision (f).
           (f) For the purposes of this chapter, “density bonus” means a density increase over
        the otherwise maximum allowable gross residential density as of the date of application
        by the applicant to the city, county, or city and county, or, if elected by the applicant,
        a lesser percentage of density increase, including, but not limited to, no increase in
        density. The amount of density increase to which the applicant is entitled shall vary
        according to the amount by which the percentage of affordable housing units exceeds
        the percentage established in subdivision (b).
           (1) For housing developments meeting the criteria of subparagraph (A) of paragraph
        (1) of subdivision (b), the density bonus shall be calculated as follows:

                           Percentage Low-Income Units                    Percentage Density
                                                                                Bonus
                                          10                                     20
                                          11                                     21.5
                                          12                                     23
                                          13                                     24.5
                                          14                                     26
                                          15                                     27.5
                                          17                                     30.5
                                          18                                     32
                                          19                                     33.5
                                          20                                     35

           (2) For housing developments meeting the criteria of subparagraph (B) of paragraph
        (1) of subdivision (b), the density bonus shall be calculated as follows:

                Percentage Very Low Income Units               Percentage Density Bonus
                                5                                         20
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 10 of 17 Pag
                               #:4759

                                   6                                      22.5
                                   7                                      25
                                   8                                      27.5
                                   9                                      30
                                  10                                      32.5
                                  11                                      35

           (3) (A) For housing developments meeting the criteria of subparagraph (C) of
        paragraph (1) of subdivision (b), the density bonus shall be 20 percent of the number
        of senior housing units.
           (B) For housing developments meeting the criteria of subparagraph (E) of paragraph
        (1) of subdivision (b), the density bonus shall be 20 percent of the number of the type
        of units giving rise to a density bonus under that subparagraph.
           (C) For housing developments meeting the criteria of subparagraph (F) of paragraph
        (1) of subdivision (b), the density bonus shall be 35 percent of the student housing
        units.
           (D) For housing developments meeting the criteria of subparagraph (G) of paragraph
        (1) of subdivision (b), the following shall apply:
           (i) Except as otherwise provided in clause (ii), the density bonus shall be 80 percent
        of the number of units for lower income households.
           (ii) If the housing development is located within one-half mile of a major transit
        stop, as defined in subdivision (b) of Section 21155 of the Public Resources Code,
        the city, county, or city and county shall not impose any maximum controls on density.
           (4) For housing developments meeting the criteria of subparagraph (D) of paragraph
        (1) of subdivision (b), the density bonus shall be calculated as follows:

                  Percentage Moderate-Income Units              Percentage Density Bonus
                                10                                          5
                                11                                          6
                                12                                          7
                                13                                          8
                                14                                          9
                                15                                         10
                                16                                         11
                                17                                         12
                                18                                         13
                                19                                         14
                                20                                         15
                                21                                         16
                                22                                         17
                                23                                         18
                                24                                         19
                                25                                         20
                                26                                         21
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 11 of 17 Pag
                               #:4760

                                   27                                       22
                                   28                                       23
                                   29                                       24
                                   30                                       25
                                   31                                       26
                                   32                                       27
                                   33                                       28
                                   34                                       29
                                   35                                       30
                                   36                                       31
                                   37                                       32
                                   38                                       33
                                   39                                       34
                                   40                                       35

           (5) All density calculations resulting in fractional units shall be rounded up to the
        next whole number. The granting of a density bonus shall not require, or be interpreted,
        in and of itself, to require a general plan amendment, local coastal plan amendment,
        zoning change, or other discretionary approval.
           (g) (1) When an applicant for a tentative subdivision map, parcel map, or other
        residential development approval donates land to a city, county, or city and county
        in accordance with this subdivision, the applicant shall be entitled to a 15-percent
        increase above the otherwise maximum allowable residential density for the entire
        development, as follows:

                   Percentage Very Low Income                 Percentage Density Bonus
                               10                                        15
                               11                                        16
                               12                                        17
                               13                                        18
                               14                                        19
                               15                                        20
                               16                                        21
                               17                                        22
                               18                                        23
                               19                                        24
                               20                                        25
                               21                                        26
                               22                                        27
                               23                                        28
                               24                                        29
                               25                                        30
                               26                                        31
                               27                                        32
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 12 of 17 Pag
                               #:4761

                                  28                                         33
                                  29                                         34
                                  30                                         35

           (2) This increase shall be in addition to any increase in density mandated by
        subdivision (b), up to a maximum combined mandated density increase of 35 percent
        if an applicant seeks an increase pursuant to both this subdivision and subdivision
        (b). All density calculations resulting in fractional units shall be rounded up to the
        next whole number. Nothing in this subdivision shall be construed to enlarge or
        diminish the authority of a city, county, or city and county to require a developer to
        donate land as a condition of development. An applicant shall be eligible for the
        increased density bonus described in this subdivision if all of the following conditions
        are met:
           (A) The applicant donates and transfers the land no later than the date of approval
        of the final subdivision map, parcel map, or residential development application.
           (B) The developable acreage and zoning classification of the land being transferred
        are sufficient to permit construction of units affordable to very low income households
        in an amount not less than 10 percent of the number of residential units of the proposed
        development.
           (C) The transferred land is at least one acre in size or of sufficient size to permit
        development of at least 40 units, has the appropriate general plan designation, is
        appropriately zoned with appropriate development standards for development at the
        density described in paragraph (3) of subdivision (c) of Section 65583.2, and is or
        will be served by adequate public facilities and infrastructure.
           (D) The transferred land shall have all of the permits and approvals, other than
        building permits, necessary for the development of the very low income housing units
        on the transferred land, not later than the date of approval of the final subdivision
        map, parcel map, or residential development application, except that the local
        government may subject the proposed development to subsequent design review to
        the extent authorized by subdivision (i) of Section 65583.2 if the design is not reviewed
        by the local government before the time of transfer.
           (E) The transferred land and the affordable units shall be subject to a deed restriction
        ensuring continued affordability of the units consistent with paragraphs (1) and (2)
        of subdivision (c), which shall be recorded on the property at the time of the transfer.
           (F) The land is transferred to the local agency or to a housing developer approved
        by the local agency. The local agency may require the applicant to identify and transfer
        the land to the developer.
           (G) The transferred land shall be within the boundary of the proposed development
        or, if the local agency agrees, within one-quarter mile of the boundary of the proposed
        development.
           (H) A proposed source of funding for the very low income units shall be identified
        not later than the date of approval of the final subdivision map, parcel map, or
        residential development application.
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 13 of 17 Pag
                               #:4762

           (h) (1) When an applicant proposes to construct a housing development that
        conforms to the requirements of subdivision (b) and includes a childcare facility that
        will be located on the premises of, as part of, or adjacent to, the project, the city,
        county, or city and county shall grant either of the following:
           (A) An additional density bonus that is an amount of square feet of residential
        space that is equal to or greater than the amount of square feet in the childcare facility.
           (B) An additional concession or incentive that contributes significantly to the
        economic feasibility of the construction of the childcare facility.
           (2) The city, county, or city and county shall require, as a condition of approving
        the housing development, that the following occur:
           (A) The childcare facility shall remain in operation for a period of time that is as
        long as or longer than the period of time during which the density bonus units are
        required to remain affordable pursuant to subdivision (c).
           (B) Of the children who attend the childcare facility, the children of very low
        income households, lower income households, or families of moderate income shall
        equal a percentage that is equal to or greater than the percentage of dwelling units
        that are required for very low income households, lower income households, or
        families of moderate income pursuant to subdivision (b).
           (3) Notwithstanding any requirement of this subdivision, a city, county, or city
        and county shall not be required to provide a density bonus or concession for a
        childcare facility if it finds, based upon substantial evidence, that the community has
        adequate childcare facilities.
           (4) “Childcare facility,” as used in this section, means a child daycare facility other
        than a family daycare home, including, but not limited to, infant centers, preschools,
        extended daycare facilities, and schoolage childcare centers.
           (i) “Housing development,” as used in this section, means a development project
        for five or more residential units, including mixed-use developments. For the purposes
        of this section, “housing development” also includes a subdivision or common interest
        development, as defined in Section 4100 of the Civil Code, approved by a city, county,
        or city and county and consists of residential units or unimproved residential lots and
        either a project to substantially rehabilitate and convert an existing commercial building
        to residential use or the substantial rehabilitation of an existing multifamily dwelling,
        as defined in subdivision (d) of Section 65863.4, where the result of the rehabilitation
        would be a net increase in available residential units. For the purpose of calculating
        a density bonus, the residential units shall be on contiguous sites that are the subject
        of one development application, but do not have to be based upon individual
        subdivision maps or parcels. The density bonus shall be permitted in geographic areas
        of the housing development other than the areas where the units for the lower income
        households are located.
           (j) (1) The granting of a concession or incentive shall not require or be interpreted,
        in and of itself, to require a general plan amendment, local coastal plan amendment,
        zoning change, study, or other discretionary approval. For purposes of this subdivision,
        “study” does not include reasonable documentation to establish eligibility for the
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 14 of 17 Pag
                               #:4763

        concession or incentive or to demonstrate that the incentive or concession meets the
        definition set forth in subdivision (k). This provision is declaratory of existing law.
           (2) Except as provided in subdivisions (d) and (e), the granting of a density bonus
        shall not require or be interpreted to require the waiver of a local ordinance or
        provisions of a local ordinance unrelated to development standards.
           (k) For the purposes of this chapter, concession or incentive means any of the
        following:
           (1) A reduction in site development standards or a modification of zoning code
        requirements or architectural design requirements that exceed the minimum building
        standards approved by the California Building Standards Commission as provided in
        Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety
        Code, including, but not limited to, a reduction in setback and square footage
        requirements and in the ratio of vehicular parking spaces that would otherwise be
        required that results in identifiable and actual cost reductions, to provide for affordable
        housing costs, as defined in Section 50052.5 of the Health and Safety Code, or for
        rents for the targeted units to be set as specified in subdivision (c).
           (2) Approval of mixed-use zoning in conjunction with the housing project if
        commercial, office, industrial, or other land uses will reduce the cost of the housing
        development and if the commercial, office, industrial, or other land uses are compatible
        with the housing project and the existing or planned development in the area where
        the proposed housing project will be located.
           (3) Other regulatory incentives or concessions proposed by the developer or the
        city, county, or city and county that result in identifiable and actual cost reductions
        to provide for affordable housing costs, as defined in Section 50052.5 of the Health
        and Safety Code, or for rents for the targeted units to be set as specified in subdivision
        (c).
           (l) Subdivision (k) does not limit or require the provision of direct financial
        incentives for the housing development, including the provision of publicly owned
        land, by the city, county, or city and county, or the waiver of fees or dedication
        requirements.
           (m) This section does not supersede or in any way alter or lessen the effect or
        application of the California Coastal Act of 1976 (Division 20 (commencing with
        Section 30000) of the Public Resources Code). Any density bonus, concessions,
        incentives, waivers or reductions of development standards, and parking ratios to
        which the applicant is entitled under this section shall be permitted in a manner that
        is consistent with this section and Division 20 (commencing with Section 30000) of
        the Public Resources Code.
           (n) If permitted by local ordinance, nothing in this section shall be construed to
        prohibit a city, county, or city and county from granting a density bonus greater than
        what is described in this section for a development that meets the requirements of
        this section or from granting a proportionately lower density bonus than what is
        required by this section for developments that do not meet the requirements of this
        section.
           (o) For purposes of this section, the following definitions shall apply:
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 15 of 17 Pag
                               #:4764

           (1) “Development standard” includes a site or construction condition, including,
        but not limited to, a height limitation, a setback requirement, a floor area ratio, an
        onsite open-space requirement, or a parking ratio that applies to a residential
        development pursuant to any ordinance, general plan element, specific plan, charter,
        or other local condition, law, policy, resolution, or regulation.
           (2) “Maximum allowable residential density” means the density allowed under
        the zoning ordinance and land use element of the general plan, or, if a range of density
        is permitted, means the maximum allowable density for the specific zoning range and
        land use element of the general plan applicable to the project. If the density allowed
        under the zoning ordinance is inconsistent with the density allowed under the land
        use element of the general plan, the general plan density shall prevail.
           (p) (1) Except as provided in paragraphs (2), (3), and (4), upon the request of the
        developer, a city, county, or city and county shall not require a vehicular parking
        ratio, inclusive of handicapped and guest parking, of a development meeting the
        criteria of subdivisions (b) and (c), that exceeds the following ratios:
           (A) Zero to one bedroom: one onsite parking space.
           (B) Two to three bedrooms: two onsite parking spaces.
           (C) Four and more bedrooms: two and one-half parking spaces.
           (2) Notwithstanding paragraph (1), if a development includes the maximum
        percentage of low-income or very low income units provided for in paragraphs (1)
        and (2) of subdivision (f) and is located within one-half mile of a major transit stop,
        as defined in subdivision (b) of Section 21155 of the Public Resources Code, and
        there is unobstructed access to the major transit stop from the development, then,
        upon the request of the developer, a city, county, or city and county shall not impose
        a vehicular parking ratio, inclusive of handicapped and guest parking, that exceeds
        0.5 spaces per bedroom. For purposes of this subdivision, a development shall have
        unobstructed access to a major transit stop if a resident is able to access the major
        transit stop without encountering natural or constructed impediments.
           (3) Notwithstanding paragraph (1), if a development consists solely of rental units,
        exclusive of a manager’s unit or units, with an affordable housing cost to lower income
        families, as provided in Section 50052.5 of the Health and Safety Code, then, upon
        the request of the developer, a city, county, or city and county shall not impose a
        vehicular parking ratio, inclusive of handicapped and guest parking, that exceeds the
        following ratios:
           (A) If the development is located within one-half mile of a major transit stop, as
        defined in subdivision (b) of Section 21155 of the Public Resources Code, and there
        is unobstructed access to the major transit stop from the development, the ratio shall
        not exceed 0.5 spaces per unit.
           (B) If the development is a for-rent housing development for individuals who are
        62 years of age or older that complies with Sections 51.2 and 51.3 of the Civil Code,
        the ratio shall not exceed 0.5 spaces per unit. The development shall have either
        paratransit service or unobstructed access, within one-half mile, to fixed bus route
        service that operates at least eight times per day.
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 16 of 17 Pag
                               #:4765

           (4) Notwithstanding paragraphs (1) and (8), if a development consists solely of
        rental units, exclusive of a manager’s unit or units, with an affordable housing cost
        to lower income families, as provided in Section 50052.5 of the Health and Safety
        Code, and the development is either a special needs housing development, as defined
        in Section 51312 of the Health and Safety Code, or a supportive housing development,
        as defined in Section 50675.14 of the Health and Safety Code, then, upon the request
        of the developer, a city, county, or city and county shall not impose any minimum
        vehicular parking requirement. A development that is a special needs housing
        development shall have either paratransit service or unobstructed access, within
        one-half mile, to fixed bus route service that operates at least eight times per day.
           (5) If the total number of parking spaces required for a development is other than
        a whole number, the number shall be rounded up to the next whole number. For
        purposes of this subdivision, a development may provide onsite parking through
        tandem parking or uncovered parking, but not through onstreet parking.
           (6) This subdivision shall apply to a development that meets the requirements of
        subdivisions (b) and (c), but only at the request of the applicant. An applicant may
        request parking incentives or concessions beyond those provided in this subdivision
        pursuant to subdivision (d).
           (7) This subdivision does not preclude a city, county, or city and county from
        reducing or eliminating a parking requirement for development projects of any type
        in any location.
           (8) Notwithstanding paragraphs (2) and (3), if a city, county, city and county, or
        an independent consultant has conducted an areawide or jurisdictionwide parking
        study in the last seven years, then the city, county, or city and county may impose a
        higher vehicular parking ratio not to exceed the ratio described in paragraph (1), based
        upon substantial evidence found in the parking study, that includes, but is not limited
        to, an analysis of parking availability, differing levels of transit access, walkability
        access to transit services, the potential for shared parking, the effect of parking
        requirements on the cost of market-rate and subsidized developments, and the lower
        rates of car ownership for low-income and very low income individuals, including
        seniors and special needs individuals. The city, county, or city and county shall pay
        the costs of any new study. The city, county, or city and county shall make findings,
        based on a parking study completed in conformity with this paragraph, supporting
        the need for the higher parking ratio.
           (9) A request pursuant to this subdivision shall neither reduce nor increase the
        number of incentives or concessions to which the applicant is entitled pursuant to
        subdivision (d).
           (q) Each component of any density calculation, including base density and bonus
        density, resulting in fractional units shall be separately rounded up to the next whole
        number. The Legislature finds and declares that this provision is declaratory of existing
        law.
e 2:17-cv-09003-JAK-PJW Document 208-2 Filed 06/24/20 Page 17 of 17 Pag
                               #:4766

          (r) This chapter shall be interpreted liberally in favor of producing the maximum
        number of total housing units.
          (Amended (as amended by Stats. 2018, Ch. 937) by Stats. 2019, Ch. 666, Sec. 1. (AB 1763) Effective
        January 1, 2020.)
